Mr. Justice Farmer delivered the opinion of the court: At the June term, 1905, the sheriff of Johnson county made application for judgment against appellee for certain taxes alleged to be delinquent for the year 1904. Exceptions were filed and sustained to the amount of excess of taxes over the amount that would be produced by extending .the taxes at the rate of seventy-five cents on the $100 valuation as fixed by the board of equalization. The county clerk extended the maximum rate of.seventy-five cents on the valuation as fixed by the board of review instead of the lower valuation fixed by the board of equalization. This constitutes an illegal and excessive levy. This case is controlled by the decision in Chicago, Burlington and Quincy Railroad Co. v. People, 213 Ill. 458. Appellant concedes that the cases are identical in so far as the main question is concerned, but urges that the Burlington case ought to be re-examined and overruled. We have carefully considered the argument of appellant, but it fails to convince us that the doctrine in that case is wrong or that any good purpose would be served by a re-statement of the reasons upon which the opinion is based. The judgment of the county court is affirmed. Judgment affirmed. Scott, C. J., and Carter, J., dissenting: We do not concur in the conclusion reached by a majority of the court in this cause. Our reasons are stated in the dissenting opinion in the case of Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. People ex rel. (ante, p. 17.)